Name: Commission Regulation (EEC) No 3246/87 of 29 October 1987 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/30 Official Journal of the European Communities 30 . 10 . 87 COMMISSION REGULATION (EEC) No 3246/87 of 29 October 1987 altering the export refunds on milk and milk products Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998/87 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 3086/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3086/87 to the infor ­ mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therin : HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 3086/87 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 30 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 285, 8 . 10 . 1987, p. 1 . (3) OJ No L 293, 16 . 10 . 1987, p. 8 . 30 . 10 . 87 Official Journal of the European Communities No L 308/31 ANNEX to the Commission Regulation of 29 October 1987 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 011005 0110 15 0110 20 0110 25 0110 35 011040 8,95 12,62 16,07 8,95 12,62 16,07 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % (3) Of a fat content, by weight, exceeding 3 % b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % (3) Of a fat content, by weight, exceeding 3 % II . Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % (cc) Of a fat content, by weight, exceeding 3 % 2 . Exceeding 4 % b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % (cc) Of a fat content, by weight, exceeding 3 % 2. Exceeding 4 % 0130 10 0130 22 0130 31 0140 00 8,95 12,62 16,07 18,37 0150 10 0150 21 0150 31 0160 00 8,95 12,62 16,07 18,37 No L 308/32 Official Journal of the European Communities 30 . 10 . 87 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.01 (cont 'd) 0200 05 0200 1 1 0200 21 0300 12 0300 13 0300 20 0400 1 1 0400 22 0400 30 22,94 34,18 50,23 59,40 91,50 100.67 114,44 167,17 194.68 ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % (c) Of a fat content, by weight, exceeding 17 % II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % (c) Of a fat content, by weight, exceeding 39 % III . More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % (c) Of a fat content, by weight, exceeding 80 % Milk and cream, preserved , concentrated! or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1,5 % 2 . Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17% (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (dd) Of a fat content, by weight, exceeding 25% 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % (bb) Of a fat content, by weight, exceeding 28 % 04.02 0620 00 0720 00 0720 20 0720 30 0720 40 0820 20 0820 30 105,00 105,00 125,18 133,50 145,00 146,32 147,87 30 . 10 . 87 Official Journal of the European Communities No L 308/33 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) 4. Exceeding 29 % : " (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 150,06 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 163,17 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 167,71 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 183,71 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 194,78 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 206,14 b) Other, of a fat weight content : 1 . Not exceeding 1,5 % 1020 00 105,00 2. Exceeding 1,5 % but not exceeding 27 % : l (aa) Of a fat content, by weight, not exceeding 11 % 1120 10 105,00 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 1120 20 125,18 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 133,50 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 145,00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 1220 20 146,32 (bb) Of a fat content, by weight, exceeding 28 % 1220 30 147,87 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 150,06 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 163,17 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 167,71 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 183,71 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 194,78 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 206,14 No L 308/34 Official Journal of the European Communities 30. 10 . 87 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2,5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8,9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12  (22) Exceeding 3 % , by weight 1420 22 16,07 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50 25,68 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1420 60 32,56 (33) Exceeding 7,4 % 1420 70 40,57 2 . Other, of a non fat lactic dry matter content : (aa) Of less than 15 % , by weight 1520 10 29,59 (bb) Of 15 % or more, by weight 1520 20 48,10 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8,9 % 1630 00 16,07 (33) Exceeding 8,9 % , by weight, but not exceeding 11 % 1630 10 29,59 (44) Exceeding 11 % , by weight, but not exceeding 21 % 1630 20 36,47 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1630 30 59,40 (66) Exceeding 39 % 163040 100,67 (bb) Of 1 5 % or more and of a fat content : (1 1 ) Not exceeding 3 % , by weight 1630 50 25,68 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1630 60 32,56 (33) Exceeding 7,4 % , by weight, but not exceeding 8,9 % 1630 70 40,57 (44) Exceeding 8,9 % 1630 80 48,10 2. Exceeding 45 % 1720 00 114,44 30 . 10 . 87 Official Journal of the European Communities No L 308/35 CCT heading No Description 04.02 (cont 'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kilo ­ grams or less and of a fat content, by weight : (aa) Not exceeding 1,5 % (bb) Exceeding 1,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 % (cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % Code Refund (in ECU/100 kg net weight unless otherwise indicated) 2220 00  1,0500 (4) per kg 2320 10 | 1,0500 0 per kg 2320 20 1,2518 0 per kg 2320 30 1,3350 0 per kg 2320 40 1,4500 (4) per kg 2420 10 1,4632 (4) per kg 2420 20 1,6317 0 per kg 2520 00 1,0500 0 per kg 2620 10 1,0500 (4) per kg 2620 20 1,2518 0 per kg 2620 30 1,3350 0 per kg 2620 40 1,4500 (4) per kg 2720 10 1,4632 0 per kg 2720 20 1,6317 0 per kg (22) Of a fat content, by weight, exceeding 41 % 2. Other, of a fat content, by weight : (aa) Not exceeding 1,5 % (bb) Exceeding 1,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 % (cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 % 30. 10. 87No L 308/36 Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content by weight not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 - 0 per kg (22) Exceeding 3 % by weight 2810 12 0,1607 (4) per kg (bb) Of 1 5 % or more 2810 15 29,63 0 (2) Of a fat content, by weight, exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 50,07 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 70 29,63 0 (bb) Of a fat content, by weight, exceeding 6,9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 76 50,07 0 (cc) Of a fat content by weight, exceeding 9,5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 15 % 2910 80 0,3189 0 per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 0,5940 (&lt;) per kg (ee) Of a fat content, by weight, exceeding 39 % 2910 90 1,0067 0 per kg 2. Exceeding 45 % 3010 00 1,1444 0 per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : ( I) Of a fat content, by weight, of 62 % or more, but less than 78 % 3110 03 159,91 (10) (II) Of a fat content, by weight, of 78 % or more but less than 80 % 3110 16 201,18 (10) 30 . 10 . 87 Official Journal of the European Communities No L 308/37 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 34.04 3800 40 3800 60 Cheese and curd : ex A. Emmentaler and Gruyere , not grated or powdered : (I) Pieces packed in vacuum or in inert gas, of a net weight of less than 7,5 kg For exports to :  Zone E  Canada  Norway and Finland  Liechtenstein and Switzerland  Austria  Other destinations (II) Other For exports to :  Zone E  Canada  Norway and Finland  Liechtenstein and Switzerland  Austria  Other destinations ex C. Blue-veined cheese, not grated or powdered, other than Roquefort for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Other destinations D. Processed cheese , not grated or powdered, of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) Not exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 4000 00 60,00 162,18 60,00 162,18 45,00 78,65 131,51 8,65 4410 05 25,36 No L 308/38 Official Journal of the European Communities 30 . 10 . 87 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (2) Of 33 % or more but less than 38 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : (aa) Less than 20 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (bb) Of 20 % or more for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (4) Of 43 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 20 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (bb) Of 20 % or more but less than 40 % for exports to : - Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (cc) Of 40 % or more for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 4410 10 4410 20 1 4410 30 441040 4410 50 4410 60 18,81 55,06 18,81 55,06 27,66 80,13 18,81 55,06 27,66 80,13 40,23 117,74 30 . 10 . 87 Official Journal of the European Communities No L 308/39 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 4510 10 18,81 55,06 4510 20 27,66 80,13 4510 30 40,23 117,74 ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (2) Of 38 % or more but less than 43 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (3) Of 43 % or more but less than 46 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (4) Of 46 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 55 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (bb) Of 55 % or more for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations II . Exceeding 36 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 4510 40 40,23 117,74 4510 50 47,74 139,67 4610 00 47,74 139,67 No L 308/40 Official Journal of the European Communities 30 . 10 . 87 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 E. Other : (cont 'd) 4710 11 155,00 100,00 90,00 200,06 4710 17 205,00 128,15 105,03 227,18 4710 22 I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (2) Fiore Sardo and Pecorino manufactured exclusively from sheep milk for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations ex 2. Other, of a fat content, by weight, in the dry matter f) : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 130,00 80,00 70,00 180,00 4850 00 45,00 133,89 177,25 5120 12 37,69 13,50 9936 30 . 10 . 87 Official Journal of the European Communities No L 308/41 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 5120 16 (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 41,56 20,00 110,21 5120 22 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 47,24 24,00 125,21 (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Montasio, Provolone, Ragusano : 5120 32 150,00 90,00 42,66 163,54 (aaa) Provolone for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (bbb) Others for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 5120 36 15,00 138,50 (22) Danbo, Edam, Fontal , Fontina, Fynbo, Gouda, Havarti , Maasdam, Maribo, SamsÃ ¸, Tilsit 5120 44 for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations 15,00 115,20 153,00 No L 308/42 Official Journal of the European Communities 30 . 10 . 87 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 5120 54 14,00 119,71 5120 58 53,00 108,40 139,37 5120 60 5120 65 21,11 55,88 21,11 55,88 (33) Butterkase, Esrom, Italico, Kernhem, Saint-Nectaire , Saint-Paulin, Taleggio for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (44) Cantal , Cheshire, Wensleydale , Lanca ­ shire, Double Gloucester, Blarney for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations (55) Salted ricotta, and manouri , of a fat content, by weight, of 30 % or more : (aaa) Manufactured exclusively from sheep's milk for exports to :  Zone E  Canada  Norway and Finland  Other destinations (bbb) Other for exports to :  Zone E  Canada  Norway and Finland  Other destinations (66) Feta (3) : (aaa) Manufactured exclusively from sheep's and/or goats' milk for exports to :  Zone E  Austria  Canada  Norway and Finland  Switzerland  Other destinations (bbb) Other for exports to :  Zone E  Austria  Canada  Norway and Finland  Switzerland  Other destinations (77) Colby, Monterey for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Japan  Other destinations 5120 80 38,59 15,00 102,26 5120 81 38,59 102,26 5120 83 45,00 108,40 150,00 139,37 30 . 10 . 87 No L 308/43Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (88) Kefalotyrri , Kefalograviera, Kasseri , Idia ­ zabal , Manchego, Roncal , manufactured exclusively from sheep's and/or goats' milk for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (99) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Japan  Other destinations (bbb) Exceeding 52 % but not exceeding 62 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations ex c) Exceeding 72 % (excluding cheeses produced from whey) O : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter , exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : I 5120 84 5120 87 5120 92 5121 11 j 150,00 90,00 42,66 163,54 53,00 108,40 150,00 139,37 15,00 27,50 115,20 153,00 14,52 26,95 No L 308/44 Official Journal of the European Communities 30 . 10. 87 Code CCT heading No Description Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 5121 20 (cont 'd) ( 11 ) Of 60 % or more but less than 69 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations 25,41 4037 5121 30(22) Of 69 % or more For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations 31,03 49,31 (cc) Other : 5121 41 (11 ) Feta (3), with a dry matter content, by weight, of 40 % or more and a fat content by weight, in the dry matter of 50 % or more : (aaa) Manufactured exclusively from sheep's and/or goats' milk For exports to :  Zone E  Austria  Canada  Norway and Finland  Switzerland  Other destinations 36,08 95,58 5121 42(bbb) Other For exports to :  Zone E  Austria  Canada  Norway and Finland  Switzerland  Other destinations 36,08 95,58 (22) Other 5121 45 2. Other : 5121 51 (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations 14,52 2635 30 . 10 . 87 Official Journal of the European Communities No L 308/45 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 69 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (22) Of 69 % or more For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (cc) Other : ( 11 ) Feta (3), with a dry matter content, by weight, of 40 % or more and a fat content by weight, in the dry matter of 50 % or more : (aaa) Manufactured exclusively from sheep's and/or goats' milk For exports to :  Zone E  Austria  Canada  Norway and Finland  Switzerland  Other destinations (bbb) Other For exports to :  Zone E  Austria  Canada  Norway and Finland  Switzerland  Other destinations (22) Other ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % For exports to :  Zone E  Canada  Norway and Finland  Other destinations 5121 60 5121 70 5121 81 5121 82 5121 85 5310 05 25,41 7,50 40,37 31,03 49,31 36,08 95,58 36,08 95,58 45,00 91,14 30. 10. 87No L 308/46 Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) (2) Of 80 % or more but less than 85 % For exports to :  Zone E  Canada  Norway and Finland  Other destinations (3) Of 85 % or more but less than 95 % For exports to :  Zone E  Canada  Norway and Finland  Other destinations (4) Of 95 % or more For exports to :  Zone E  Canada  Norway and Finland  Other destinations 5310 11 5310 22 5310 31 60,00 121,52 63,75 129,12 71,25 14431 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or casei ­ nates, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates ' have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates, shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund. When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (3) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added. (4) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 1 00 kg of product ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multi ­ plied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose and/or casein and/or caseinates been added to the product, the amount per 100 kg shown shall be : 30 . 10 . 87 Official Journal of the European Communities No L 308/47  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State, is less than 140 ECU per 100 kilograms. This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheading 04.04 E I ex c) of the Common Customs Tariff. f) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted . (8) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight, * whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product . (9) 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. (10) On the export of such products under Regulation (EEC) No 765/86 :  the amount of the refund shall be that applying on 16 October 1986 in respect of products for which the export licence with advance fixing of the refund was issued before 1 January 1987 ;  no refund is to apply in respect of products for which the export licence was issued on or after 1 January 1987. N.B. : Zones A, B, C and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 2283/81 . The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.